       Case 1:16-cr-10216-PBS Document 114 Filed 05/14/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                          )
                                                  )
              v.                                  )       No. 16-cr-10216-PBS
                                                  )
GLENN PEARSON                                     )
                                                  )


     DEFENDANT’S MOTION FOR LEAVE TO FILE EXHIBITS UNDER SEAL


       Defendant, Glenn Pearson, respectfully requests permission to file a two exhibits under

seal for the Court’s review in the Compassionate Release Hearing scheduled for May 15, 2020.

The documents in question are excerpts from Mr. Pearson’s medical records provided by the

Bureau of Prison. Defendant’s proposed Exhibit 1 is a list of Mr. Pearson’s health issues and

proposed Exhibit 2 is a list of Mr. Pearson’s medications, dated November 2019.



                                           Respectfully submitted,

                                          GLENN PEARSON
                                          By His Attorney,

                                            /s/ Jessica P. Thrall
                                           Jessica P. Thrall #670412
                                           FEDERAL PUBLIC DEFENDER OFFICE
                                           51 Sleeper Street, 5th
                                           Floor Boston, MA 02210
                                           617-223-8061
        Case 1:16-cr-10216-PBS Document 114 Filed 05/14/20 Page 2 of 2




                                CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on May
14, 2020.
                                                 /s/ Jessica P. Thrall
                                            Jessica P. Thrall




                                               2
